Citation Nr: 1718497	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  00-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to September 1968.  This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In November 2012, the Board remanded the matter for additional evidentiary development.  In an August 2013 decision, the Board denied TDIU, finding that because the Veteran was a sexually violent person who had been involuntarily and indefinitely committed under Wisconsin state law to a secure mental health facility, he was legally barred from receiving a TDIU.  See WIS. STAT. § 980 (2013) (Wisconsin's sexual predator law); see also 38 U.S.C.A. § 5313(c) (West 2014) (prohibiting Secretary of VA from assigning a TDIU to any Veteran during a period of incarceration).  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in April 2014, the Veteran's attorney and a representative of VA's General Counsel filed a Joint Motion for Remand, arguing that the Board had erred when it denied the claim as a matter of law under 38 U.S.C.A. § 5313.  In an April 2014 order, the Court granted the parties' Joint Motion, vacated the Board's August 2013 decision, and remanded the matter to the Board for readjudication.  

In a November 2014 decision, the Board again denied a TDIU.  This result was again appealed to the Court, which issued a September 2016 order granting another September 2016 Joint Motion for Remand.  This order had the effect of vacating the Board's November 2014 denial and returning this issue to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  As noted above, the Board's prior November 2014 denial of this claim was subsequently vacated by a Court order granting a September 2016 Joint Motion.  In the Joint Motion, the Board was found to have erred by relying in part upon a January 2013 VA medical opinion regarding the Veteran's employability.  This opinion determined the Veteran was not rendered unemployable by his service-connected disabilities, diabetes mellitus with erectile dysfunction and coronary artery disease.  This opinion was faulted for allegedly failing to consider the Veteran's "educational and vocational history," according to the Joint Remand.  The Joint Remand noted that the Veteran had not worked on a full time basis since 1988, a period of over 20 years, and had been incarcerated since 1996.  Therefore, a more complete expert opinion regarding the Veteran's employability is required.  

The Board also notes that subsequent to the January 2013 opinion, the Veteran was awarded service connection for additional disabilities.  In an October 2015 rating decision, the Veteran was granted service connection for right and left lower extremity diabetic neuropathy, and separate disability ratings of 10 percent each were assigned effective August 8, 2014.  Service connection, with a noncompensable initial rating, has also been awarded for bilateral cataracts.  Thus, an expert opinion which takes into account these additional service-connected disabilities is required.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file for a VA vocational or similar specialist, if possible, to assist in determining the current functional effect of the service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment.  The entire claims file, to include records on VBMS and Virtual VA, should be made available to the reviewer.   

The VA reviewer should offer an opinion as to the combined functional impact of the Veteran's service connected disabilities on his ability to secure or maintain substantially gainful employment.  In rendering this opinion, the reviewer must consider the Veteran's educational and vocational history, to include the absence of a work history of many years, as well as his current indefinite incarceration.  

The VA reviewer should comment on the functional effect of the Veteran's service-connected disabilities on the ability to work (disregarding the effects of any disabilities that are not service connected), indicating what functions or types of employment would be inconsistent with or would be precluded by the service-connected disabilities, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The examiner is reminded the Veteran has been awarded service connection for diabetes mellitus with erectile dysfunction, coronary artery disease, bilateral cataracts, and bilateral diabetic neuropathy of the lower extremities.  His combined rating is 60 percent.  The VA examiner should set forth a rationale underlying any conclusions drawn or opinions expressed.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim of entitlement to a TDIU in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

